            Case 1:18-cr-00868-SHS Document 66 Filed 05/18/21 Page 1 of 4


.
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------                   X


    UNITED STATES OF AMERICA
                                                              CONSENT PRELIMINARY ORDER
                   - V. -                                     OF FORFEITURE/
                                                              MONEY JUDGMENT
    JOSE FRANCISCO GUZMAN-CABRERA,
                                                               S2 18 Cr. 868 (SHS)
                            Defendant.

    ----------------------------------                   X


           WHEREAS , on or about January 9, 2019, JOSE FRANCISCO GUZMAN-CABRERA

    (the "Defendant"), was charged in a three-count Indictment, S2 18 Cr. 868 (SHS) (the

    "Indictment"), with narcotics conspiracy, in violation of Title 21 , United States Code, Sections

    846 and 84l(b)(l)(C) (Count One), distribution of narcotics over the Internet, in violation of Title

    21, United States Code, Sections 84l(h)(l)(A)-(B) and 84l(b)(l)(C) (Count Two), and money

    laundering conspiracy, in violation of Title 18, United States Code, Section 1956(h);

           WHEREAS , the Indictment included a forfeiture allegation as to Counts One and Two of

    the Indictment, seeking forfeiture to the United States, pursuant to Title 21 , United States Code,

    Section 853 , of any and all property constituting, or derived from , any proceeds obtained, directly

    or indirectly, as a result of the offense charged in Count One of the Indictment and any and all

    property used, or intended to be used, in any manner or part, to commit, or to facilitate the

    commission of the offense charged in Count One of the Indictment, including but not limited to a

    sum of money in United States currency representing the amount of proceeds traceable to the

    commission of the offense charged in Count One of the Indictment;

           WHEREAS, on or about May 17, 2021 , the Defendant pied guilty to Counts One and Two

    of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

    admitted the forfeiture allegation with respect to Counts One and Two of the Indictment and agreed
        Case 1:18-cr-00868-SHS Document 66 Filed 05/18/21 Page 2 of 4




to forfeit to the United States, pursuant to Title 21 , United States Code, Section 853 , a sum of

money equal to $670,000 in United States currency, representing the amount of proceeds the

Defendant obtained as a result of the offenses charged in Counts One and Two of the Indictment;

       WHEREAS , the Defendant consents to the entry of a money judgment in the amount of

$670,000 in United States currency representing the amount of proceeds traceable to the offenses

charged in Counts One and Two of the Indictment that the Defendant personally obtained; and

       WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

       IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Audrey Strauss, United States Attorney, Assistant United States Attorney,

Thane Rehn of counsel , and the Defendant, and his counsel, Heriberto A. Cabrera, Esq. , that:

               1.     As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pied guilty, a money judgment in the amount of $670,000 in

United States currency (the "Money Judgment"), representing the amount of proceeds traceable to

the offenses charged in Counts One and Two of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSE

FRANCISCO GUZMAN-CABRERA, and shall be deemed part of the sentence of the Defendant,

and shall be included in the judgment of conviction therewith.
         Case 1:18-cr-00868-SHS Document 66 Filed 05/18/21 Page 3 of 4




               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21 , United States Code, Section 853 , United States Customs and

Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized

to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                7.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
         Case 1:18-cr-00868-SHS Document 66 Filed 05/18/21 Page 4 of 4




J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:
       Thane Rehn
                                                                     ~/17/zoz/
                                                                    DATE
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY 10007
       (212) 637-2354

JOSE FRANCISCO GUZ                             RA

                                                                         {. ll z_/
                                                                    DATE


By:                                                                      ~,1,l "I
       Heriberto A. Cabfei'.a, Esq. c::::=--                        DATE
       Attorney for Defendant
       480 39 th Street
       Brooklyn, NY 11232
